         Case 1:18-cv-02929-RBW Document 18 Filed 04/25/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                        )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )
                                               )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official               )
capacity as Secretary of Health and            )
Human Services,                                )
                                               )
               Defendant.                      )
                                               )

                RESPONSE TO PLAINTIFFS’ MOTION FOR EXTENSION
                 OF TIME TO FILE CLASS CERTIFICATION MOTION

       The Secretary of Health and Human Services does not oppose plaintiffs’ motion to

extend their time to file a class certification motion, although he reserves the right to object to

discovery in this record-review case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       MICHELLE BENNETT
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ James Bickford
                                                       JAMES BICKFORD
                                                       Trial Attorney (N.Y. Bar No. 5163498)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                       Washington, DC 20530
                                                       James.Bickford@usdoj.gov
                                                       Telephone: (202) 305-7632
                                                       Facsimile: (202) 616-8470

Date: April 25, 2019                                   Counsel for Defendant
